Citation Nr: 1037638	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  96-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.	Entitlement to service connection for additional disability of 
the cervical spine, apart from the service connected chronic 
cervical strain with myofascial syndrome of the right 
shoulder.

2.	Entitlement to an increased rating for status post 
salpingoophorectomy, currently evaluated as 30 percent 
disabling.

3.	Entitlement to a separate, compensable evaluation for a scar 
associated with the service connected status post 
salpingoophorectomy.

4.	Entitlement to an increased rating for chronic cervical strain 
with myofascial syndrome of the right shoulder, currently 
evaluated as 20 percent disabling.

5.	Entitlement to an increased rating in excess of 10 percent for 
residuals of a right knee injury prior to May 31, 1994.

6.	Entitlement to an increased rating in excess of 20 percent for 
residuals of a right knee injury from May 31, 1994 (excluding 
time period where the Veteran was rated at 100 percent for 
this disability from January 1, 1998 to March 1, 1999).

7.	Entitlement to an increased rating in excess of 30 percent for 
residuals of a right knee injury from March 1, 1999 (excluding 
time period where the Veteran was rated at 100 percent for 
this disability from March 13, 2003 to May 1, 2004).  

8.	Entitlement to a separate, compensable evaluation for right 
knee scars associated with treatment for the service connected 
residuals of a right knee injury.

9.	Entitlement to an increased rating for atrophy of the right 
kidney, pyelonephritis, urethrostenosis, cystitis, currently 
evaluated as 10 percent disabling.

10.	Entitlement to an increased 
rating in excess of zero percent for bronchial asthma prior to 
May 31, 1994.

11.	Entitlement to an increased 
rating in excess of 10 percent for bronchial asthma from to 
May 31, 1994.  


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Morton, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to June 1978.

This appeal has undergone a protracted history.  It is before the 
Board of Veterans' Appeals (Board) from November 1993 and 
September 1995 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
November 2003 the Board remanded the case to afford the Veteran a 
Travel Board hearing, which occurred in March 2004 where she 
presented as a witness before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

Before the Board again in July 2005 it remanded the case for 
additional development, to include providing proper and complete 
notification in accordance with the Veterans Claims Assistance 
Act (VCAA); obtaining outpatient treatment records from the Loma 
Linda VA Medical Center (spanning January 1999 to March 2003, and 
July 2003 to present); and affording VA examinations of the right 
knee, cervical spine, renal system and respiratory system.  The 
Board at this time also directed the Agency of Original 
Jurisdiction (AOJ) to readjudicate the claims after the 
performance of this development, to include review under 
applicable old and new rating criteria.  
   
The Board finds that the AOJ complied with the November 2003 and 
July 2005 Remand directives, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

With respect to the issue of entitlement to service connection 
for an additional disability of the cervical spine, apart from 
the already service connected chronic cervical strain with 
myofascial syndrome of the right shoulder, this aspect of the 
appeal is REMANDED to the AOJ.  VA will notify the Veteran if 
further action is required on her part.

The Board also notes that the Veteran has complained of 
radiculopathy and numbness of the extremities that she maintains 
is due to her service connected cervical strain/right shoulder 
disability.  At present, the Board cannot determine whether any 
radiculopathy might be due to this already service connected 
disability, whether it may be attributable to the claimed 
additional disability of the cervical spine, or some other 
malady.  Accordingly, the Board deems it necessary to remand the 
matter of entitlement to a separate compensable evaluation for 
any radiculopathy in the extremities to ascertain the likely 
cause of this disorder.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the Veteran in 
the development of her claims and has notified her of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no resulting prejudice has been 
alleged or proven.

2.  The Veteran is in receipt of the maximum schedular evaluation 
for the service connected status post salpingoophorectomy.

3. The Veteran's abdominal scar associated with the service 
connected status post salpingoophorectomy is not manifested by 
symptoms such as pain, tenderness, ulceration, excessive size, or 
other like symptoms.

4.  The Veteran's chronic cervical strain with myofascial 
syndrome of the right shoulder is manifested by moderate 
disability, with some limitation of motion, pain on motion and 
flares.

5.  Prior to May 31, 1994, the Veteran's residuals of a right 
knee injury were manifested by tenderness and some limited range 
of motion.

6.  From May 31, 1994, the Veteran's residuals of a right knee 
injury were manifested by moderate symptoms, with only occasional 
subluxation, tenderness and locking, pain, and near full range of 
motion. 

7.  From March 1, 1999, the Veteran's residuals of a right knee 
injury were manifested by sharp pain, giving way, and some 
limited range of motion with pain on extreme ends.    

8. The Veteran's right knee scars associated with treatment for 
the right knee disability are not manifested by pain, tenderness, 
ulceration, excessive size, or other like symptoms.

9.  Prior to June 2, 1995, the Veteran's atrophy of the right 
kidney, pyelonephritis, urethrostenosis, cystitis was manifested 
by relatively minor symptoms, such as an occasional kidney 
infection and chronic pyelonephritis.

10. From to June 2, 1995, the Veteran's atrophy of the right 
kidney, pyelonephritis, urethrostenosis, cystitis was manifested 
by incontinence, pain on urination and episodes of cystitis.

11. From December 18, 2006, the Veteran's atrophy of the right 
kidney, pyelonephritis, urethrostenosis, cystitis has been 
manifested by urinary leakage requiring the wearing of absorbent 
materials that must be changed two to four times daily.

12. Both prior to May 31, 1994 and from May 31, 1994, the 
Veteran's bronchial asthma has been manifested by moderate 
symptoms, which require regular use of various medications, and 
shortness of breath.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of a schedular 
evaluation in excess of 30 percent for status post 
salpingoophorectomy.  38 C.F.R. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.116, Diagnostic Code 7619 (2009).

2. The criteria for a separate compensable evaluation for 
abdominal scars associated with the service connected status post 
salpingoophorectomy have not been met.  38 C.F.R. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804 and 7805 (1992, 2002 & 2009).

3. The criteria for a rating in excess of 20 percent for chronic 
cervical strain with myofascial syndrome of the right shoulder 
have not been met.  38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5201, 5237, 5243, 
5287, 5290, 5293 (2002 & 2009).
  
4. The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury, prior to May 31, 1994, have not 
been met.  38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5055, 5256, 6258, 5259, 5260, 
5261, 5262 (2009).

5. The criteria for a rating in excess of 20 percent for 
residuals of a right knee injury, from May 31, 1994 (excluding 
time period where the Veteran was rated at 100 percent for this 
disability from January 1, 1998 to March 1, 1999), have not been 
met.  38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5055, 5256, 6258, 5259, 5260, 5261, 
5262 (2009).
 
6. The criteria for a rating in excess of 30 percent for 
residuals of a right knee injury, from March 1, 1999 (excluding 
time period where the Veteran was rated at 100 percent for this 
disability from March 13, 2003 to May 1, 2004), have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5055, 5256, 6258, 5259, 5260, 5261, 
5262 (2009).

7. The criteria for a separate compensable evaluation for right 
knee scars associated with the service connected residuals of a 
right knee injury have not been met.  38 C.F.R. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 and 7805 (1992, 2002 & 2009).

8. The criteria for a disability rating in excess of 10 percent 
for atrophy of the right kidney, pyelonephritis, urethrostenosis, 
cystitis, prior to June 2, 1995, have not been met.  38 C.F.R. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115a, Diagnostic Codes 
7500, 7504, 7509, 7512, 7518 (1993 & 1994).  

9. The criteria for a disability rating of 20 percent, but no 
more than 20 percent, for atrophy of the right kidney, 
pyelonephritis, urethrostenosis, cystitis, from to June 2, 1995, 
have been met.  38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Codes 7500, 7504, 7509, 7511, 
7512, 7518 (1993, 1994 & 2009).  

10. The criteria for a disability rating of 40 percent, but no 
more than 40 percent, for atrophy of the right kidney, 
pyelonephritis, urethrostenosis, cystitis, from December 18, 
2006, have been met.  38 C.F.R. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7500, 7504, 7509, 
7511, 7512, 7518 (1993, 1994 & 2009).    

11. The criteria for a rating of 30 percent, but no more than 30 
percent, for service connected bronchial asthma, both prior to 
May 31, 1994 and from May 31, 1994, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic 
Code, 6602 (1995 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  

The Board comments that the VCAA, enacted in November 2000, has 
retroactive effect to claims, such as these, that were pending 
before VA or the Board prior to that date.  Pelegrini v. 
Principi, 18 Vet. App. 112, 118 (2004) ("This Court consistently 
has applied the VCAA to cases pending before VA at the time of 
the VCAA's enactment"); see Duty to Assist, 66 Fed. Reg. 45620, 
45629 (Aug. 29, 2001) (construing most VCAA provisions to apply 
"to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but not 
decided by VA as of that date"); see also Bernklau v. Principi, 
291 F.3d 795, 806 & n.9 (Fed. Cir. 2002) (recognizing provisions 
of 66 Fed. Reg. 45629 (Aug. 20, 2001) as permitting retroactive 
application of VCAA to claims pending before the Board at the 
time of VCAA's November 2000 enactment).  Accordingly, although 
the RO rendered the decisions from which the Veteran appeals in 
1993 and 1995, provisions of the VCAA still apply.  

a. Duty to Notify
VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 2005 
and February 2006 letters sent to the Veteran by the RO 
adequately apprised her of the information and evidence needed to 
substantiate the claims.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).      

The August 2005 and February 2006 letters from the RO satisfy 
these mandates.  These letters informed the Veteran about the 
type of evidence needed to support her claims, namely, proof that 
her service connected disabilities had increased in severity.  
The correspondences clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to enable 
their attainment.  They made clear that although VA could assist 
the Veteran in obtaining these records, she carried the ultimate 
burden of ensuring that VA received all such records.  The 
letters additionally apprised the Veteran that VA would schedule 
a medical examination or obtain a medical opinion for her if the 
RO determined such to be necessary to make a decision on the 
claims, and they also specifically asked the Veteran to provide 
VA with any other supporting evidence or information and to 
indicate whether or not she had any such additional evidence.  
The Board finds that the Veteran received notice of the evidence 
needed to substantiate her claims, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See Beverly, 
19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini, proper 
VCAA notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  Pelegrini, 18 Vet. App. at 119-20.  VA did not provide 
such notice to the Veteran prior to the November 1993 and 
September 1995 RO decisions that are the subject of this appeal 
in its August 2005 and February 2006 letters.  Notwithstanding, 
the Veteran has neither alleged nor proven that prejudice 
resulted from the belated notice, and therefore, the Board 
determines that none resulted.  See Shinseki v. Sanders, 129 
S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks 
to have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted").  

b. Duty to Assist
VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting a veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive multiple VA examinations throughout the pendency of this 
appeal, which were thorough in nature and adequate for the 
purposes of deciding these claims.  The Board finds that the 
medical evidence of record is sufficient to resolve this appeal, 
and the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran, and thus, no 
additional assistance or notification was required.  The Veteran 
has suffered no prejudice that would warrant a remand, and her 
procedural rights have not been abridged.  See Bernard, 4 Vet. 
App. at 392-94.


II. Increased Ratings

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   In this regard, the Court has recognized that "[i]f 
VA's adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased-rating claim was filed until a final decision 
on that claim is made."  Hart, 21 Vet. App. at 509.  
Accordingly, "staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.  

The Board notes that the Veteran's appeal has spanned both before 
and after pertinent changes in the rating schedule as indicated 
below.  Accordingly, the Board will consider the appeal under the 
old and the new versions of the schedule where applicable.  See 
Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  
Additionally, when a new statute or regulation has been 
promulgated while a claim is still pending, as here, the new 
provision will apply only to the period on and after the 
effective date of that provision, unless otherwise clearly 
indicated by the statute or regulation, while the former 
provision will apply to the pending claim prior to that effective 
date.  See id.; VAOPGCPREC 7-03.   

The Board notes that the Veteran filed her increased  rating 
claims on September 27, 1991, and she maintains that her service 
connected disabilities are worse than currently rated.  The Board 
will address each of these increased rating issues in turn.  

A) Status post salpingoophorectomy ~ DC 7619
The Board determines that an increased schedular evaluation in 
excess of 30 percent for service connected status post 
salpingoophorectomy is not warranted as a matter of law.  Under 
the controlling Diagnostic Code 7619, a claimant can receive a 
maximum 30 percent evaluation for complete removal of both 
ovaries.  See 38 C.F.R. § 4.116, Diagnostic Code 7619.  The 
Veteran underwent a hysterectomy and oophrectomy in 1978, and has 
received a maximum 30 percent schedular evaluation since that 
time.  As the Veteran currently is in receipt of the highest 
allowable schedular rating for this disability, the increased 
rating claim is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Consideration of referral for an 
extraschedular evaluation for this disability, and the other 
disabilities on appeal, is discussed below.   

With respect to a possible separate compensable evaluation for 
scarring of abdomen, the Board notes that at the time the Veteran 
filed her claim in 1991, the following pertinent provisions 
relating to scars were in effect: Under 38 C.F.R. § 4.118, 
Diagnostic Code 7803, a veteran with a superficial scar, poorly 
nourished, with repeated ulceration would receive a maximum 10 
percent rating, while, pursuant to Diagnostic Code 7804, a 
veteran would garner a maximum 10 percent evaluation for having a 
superficial, tender scar that was painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(1996).  Other scars should be rated on the limitation of 
function of the part affected, according to Diagnostic Code 7805 
(1996).  

Pertinent Diagnostic Codes of 38 C.F.R § 4.118 subsequently 
underwent regulatory changes, and, from August 30, 2002 they 
provided as follows:  Under Diagnostic Code 7802, for a scar 
(other than on the head, face and neck), which was superficial 
and did not cause a limitation of motion, a veteran would receive 
a maximum 10 percent evaluation if it covered an area of 144 
square inches or more.  Pursuant to Diagnostic Code 7804, a 
veteran would garner a maximum 10 percent rating for a 
superficial scar that was painful on examination.  The regulation 
defines a "superficial scar" as one that was not associated 
with underlying soft tissue damage.  38 C.F.R § 4.118, Diagnostic 
Codes 7802, Note (2) & 7804, Note (1) (2002).  Under Diagnostic 
Code 7805, other scars should be rated on limitation of function 
of the affected part.  38 C.F.R § 4.118, Diagnostic Code 7805 
(2006).  

Finally, effective from October 23, 2008, Diagnostic Code 7801 
provides for compensable evaluations if a scar is six square 
inches (39 sq. cm) or greater.  38 C.F.R § 4.118, Diagnostic 
Codes 7801 (2009).  According to Diagnostic Code 7802, 
superficial and nonlinear scars that were 144 square inches (929 
sq. cm) or greater would generate a 10 percent rating, while 
unstable or painful scars would receive compensable evaluations 
under Diagnostic Code 7804, depending on number of scars.  38 
C.F.R § 4.118, Diagnostic Codes 7802, 7804 (2009).  

The Board notes that the Veteran does have an abdominal scar as 
the result of the salpingoophorectomy.  See September 18, 1992 VA 
Examination Report (documenting that the Veteran has an abdominal 
surgical scar (fastened)).  There is no indication on the record, 
however, that this scar is painful, unstable, ulcerated or 
otherwise is manifested by symptoms or size that would warrant a 
separate compensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (1992, 2002 & 2009); see 
Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. 
Reg. 54710 (Oct. 23, 2008) (final rule); Schedule for Rating 
Disabilities; the Skin, 67 Fed. Reg. 49596 (July 21, 2002) (final 
rule); Schedule for Rating Disabilities; the Skin, Correction, 67 
Fed. Reg. 58448 (Sept. 16, 2002) (correction).  Therefore, a 
separate compensable evaluation for an abdominal scar associated 
with the salpingoophorectomy is denied. 

B) Chronic cervical strain with myofascial syndrome of the 
right shoulder ~ DC 5201, 5237, 5243, 5287, 5290, 5293
The applicable Diagnostic Code 5201 governing limitation of 
motion of the arm provides for a 20 percent rating (major and 
minor) with motion to shoulder level, and a 30 percent or 20 
percent rating for limitation to midway between the side and 
shoulder level for the major or minor arm respectively.  A 
maximum 40 percent rating is given for arm limitation of motion 
to 25 degrees from the side or the major arm, and 30 percent for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Diagnostic Codes pertaining to disabilities of the cervical 
spine are also for application, given that the Veteran's 
disability is characterized as a "chronic cervical strain" with 
right shoulder involvement.  In particular, at the time the 
Veteran filed her increased rating claim in 1991, the following 
relevant provisions in 38 C.F.R. § 4.71a relating to evaluations 
of the spine, were in effect:  Under Diagnostic Code 5287, 
favorable and unfavorable ankylosis of the cervical spine 
warranted a 30 percent and 40 percent rating respectively, and 
under Diagnostic Code 5290, moderate or severe limitation of 
motion of the cervical spine would produce 20 percent and 30 
percent ratings respectively.  The Diagnostic Code (5293) 
relating to intervertebral disc syndrome (IDS) permitted a 20 
percent evaluation for moderate, recurring attacks, and a 40 
percent rating for severe, recurring attacks with intermittent 
relief.  The maximum rating of 60 percent would apply for 
pronounced IDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  

From September 26, 2003, Diagnostic Code 5237 relating to 
cervical strain provides for a 20 percent evaluation when there 
is forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of motion 
of the cervical spine is not greater than 170 degrees, or there 
is muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.  A 30 percent rating is 
justified when there is forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is awarded for unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009). 

As for IDS, under the new criteria in effect from September 23, 
2002, Note (6) calls for evaluation of this disability either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, Note (6) (2009).  Under the latter 
criteria, a veteran with IDS who experiences incapacitating 
episodes from two to four weeks in the last 12 months receives a 
20 percent rating, while such episodes that have a total duration 
of at least four weeks but less than six weeks during the past 12 
months will generate a 40 percent evaluation.  A veteran who has 
these episodes with a total duration of at least six weeks during 
the past 12 months will garner a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  In addition, the 
regulation defines an "incapacitating episode" under Diagnostic 
Code 5243 as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) 
(2009).   

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 
4.10, 4.40 ("Disability of the musculoskeletal system is 
primarily the inability, due to damage . . . in parts of the 
system, to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance.  
It is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements"), 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and evidenced 
by the visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997).

Turning to the merits of the appeal, the Veteran has been rated 
at 20 percent for chronic cervical strain with myofascial 
syndrome of the right shoulder since 1978.

A May 4, 1992 VA record documents that the Veteran had right hand 
numbness and decreased range of motion, as she could not raise 
her right arm above her head, but could lift it only to about 
shoulder height.  A June 16, 1992 VA record notes the Veteran's 
complaints of constant pain in the right shoulder of 8/10.  Her 
range of motion was as follows: zero to 120 degrees flexion; zero 
to 120 degrees abduction; zero to 30 degrees external rotation; 
and internal rotation across the abdomen.

The Veteran underwent two VA examinations of the right shoulder 
on August 12, 1992 and May 18, 1995.  In August 1992, she 
exhibited the following ranges of motion of the right shoulder: 
flexion to 105 degrees; abduction to 80 degrees; external 
rotation to 30 degrees; internal rotation to 70 degrees; 
extension to 25 degrees; and adduction to zero degrees.  Her neck 
range of motion to the right side was as follows: lateral flexion 
to 20 degrees; rotation to 30 degrees; anterior flexion to 35 
degrees, and extension to 25 degrees.  Range of motion testing of 
the right shoulder conducted in May 1995 revealed the following: 
90 degrees flexion; 100 degrees abduction; 20 degrees external 
rotation; and 30 degrees internal rotation, and range of motion 
of the cervical spine was: 30 degrees forward flexion; bilateral 
lateral rotation to 45 degrees; right flexion to 30 degrees and 
left flexion to 40 degrees.  She was tender to palpation of the 
midline cervical spine and was tender on all ranges of motion of 
the cervical spine.  The Veteran had significant pain with 
overhead activities.  A general VA examination report in May 
1995, and another record in January 1992, also note the Veteran's 
right arm weakness.  

Again in 1998 the Veteran submitted to a VA examination of the 
right shoulder, which revealed abduction to 120 degrees, as well 
as internal and external rotation to 75 degrees each.  Flexion 
was not dictated at this time.  The clinician determined that the 
Veteran had limited range of motion of the right shoulder with 
mild weakness.  The Veteran also had stiffness, locking, fatigue, 
instability, flares and constant pain in this area.  Cervical 
spine range of motion was as follows: forward flexion zero to 30 
degrees; extension zero to 15 degrees; bilateral lateral flexion 
zero to 15 degrees; and bilateral rotation zero to 45 degrees.  
Her cervical strain was characterized by pain, lack of endurance, 
stiffness, fatigue and weakness.  

A December 2006 VA examination report relating to the cervical 
spine notes that the Veteran had no incapacitating episodes in 
the last 12 months.  She had forward flexion from zero to 30 
degrees limited by pain; extension from zero to 10 degrees and 
limited by pain; bilateral lateral bending from zero to 15 
degrees limited by pain; and bilateral rotation from zero to 20 
degrees limited by pain.  The clinician noted that the Veteran's 
cervical range of motion was not limited by weakness, 
fatigability, incoordination, lack of endurance on repetitive 
motion or flares, and she had full strength in the upper right 
extremity.  The examiner diagnosed the Veteran with cervical 
degenerative disc disease, status post anterior and posterior 
cervical fusion. 

By June 2008, the Veteran indicated that she had increased right 
shoulder pain with motion and lifting, with reported flares of 
pain at 8/10, which would last for hours.  She also reported 
experiencing radiating pain from the neck to her arms and hands, 
and indicated that she could comb the sides and top of her head, 
but not the back.  

Based on the above evidence, the Board determines that an 
increased rating in excess of 20 percent for chronic cervical 
strain with myofascial syndrome of the right shoulder is not 
warranted under any of the old or new applicable Diagnostic 
Codes.  Specifically, although the Veteran has exhibited some 
decreased range of motion of the right shoulder and cervical 
spine during this appeal, these limitations are not so severe as 
to warrant a rating in excess of 20 percent, given that she could 
still reach her right arm to at least shoulder level on testing 
(Diagnostic Code 5201).  The Board has considered the Veteran's 
complaints of pain and other DeLuca factors in its assessment, 
but determines that the pain and flares where they do exist are 
not sufficient enough to further limit the Veteran's functioning 
or movement as to warrant an increased evaluation.  This is so, 
given that the Veteran, despite the pain, could still forward 
flex the cervical spine to 30 degrees (out of a possible 45 
degrees), and could lift the right arm from at least 105 degrees 
to as much as 120 degrees (out of a possible 180 degrees).  There 
is no indication on the record that the Veteran has cervical 
spine ankylosis or IDS, and therefore an increased rating under 
Diagnostic Codes 5237, 5243, 5287 and 5293 (2002 & 2009) is not 
warranted.
 
The Board recognizes that a March 3, 2008 VA examination report 
documents that the Veteran had severely limited range of motion 
of the neck, to include essentially no forward flexion of the 
cervical spine and extension, bending and rotation to about five 
degrees each bilaterally.  In this report, however, the clinician 
determined that these manifestations were due to the Veteran's 
post-service automobile accident in 1991.  Therefore, the Board 
determines that it is less likely than not that the impairment 
captured in this record is associated with the Veteran's service 
connected cervical strain with myofascial syndrome of the right 
shoulder.  Further bolstering this finding is the fact that this 
examiner offered his opinion and report in response to the 
portion of the Board's November 2007 Remand that addressed the 
Veteran's claimed additional disability of the cervical spine, 
which is not currently service connected.  See BVA Remand,  2(c) 
(Nov. 2007).  Accordingly, the Board does not consider the 
findings in this examination report to be relevant for the 
purposes of adjudicating the instant increased rating claim.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(recognizing that where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected disability, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the service-connected 
disability).    

Similarly, a June 2008 VA examiner did not attribute the clinical 
findings and range of motion limitations to the Veteran's service 
connected cervical strain with right shoulder involvement.  This 
examiner diagnosed the Veteran with glenohumeral arthritis, 
moderate to severe in nature, as well as acromioclavicular joint 
arthritis, severe.  He specifically noted, however, that the 
Veteran's range of motion limitations were due to the 
posttraumatic arthritic changes, and were not due to the service 
connected myofascial syndrome.  The clinician observed that: 
"Myofascial syndrome does not restrict range of motion.  It has 
pain with range of motion, and it has tender points . . . but 
again these points do not restrict range of motion in and of 
themselves.  The patient's motion is not restricted due to 
myofascial syndrome."  Given this statement, the Board 
determines that the ranges of motion captured in this report do 
not apply to the Veteran's service connected right shoulder 
disability, and therefore, the Board does not consider them 
relevant to the instant increased rating claim.      

C) Residuals of a right knee injury ~ DC 5055, 5256, 5257, 
5258, 5259, 5260. 5261, 5262
At the outset, the Board notes that the Veteran has been awarded 
different disability ratings at different times for the right 
knee throughout the pendency of this appeal.  Accordingly, the 
Board must analyze this issue in the following stages: 
Entitlement to a rating in excess of 10 percent prior to May 31, 
1994; entitlement to a rating in excess of 20 percent from May 
31, 1994 (excluding time period where the Veteran was rated at 
100 percent for this disability (from January 1, 1998 to March 1, 
1999)); and entitlement to a rating in excess of 30 percent from 
March 1, 1999 (excluding time period where the Veteran was rated 
at 100 percent for this disability (from March 13, 2003 to May 1, 
2004)). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 the minimum 
rating for a knee replacement (prosthesis) is 30 percent, and a 
60 percent evaluation is given for chronic residuals consisting 
of severe painful motion or weakness of the affected extremity.  
A total disability rating is afforded only for the period of one 
year following implantation of the prosthesis.  Additionally, 
Diagnostic Code 5055 directs adjudicators to rate by analogy 
under Diagnostic Codes 5256, 5261 or 5262 when the appellant 
exhibits intermediate degrees of residual weakness, pain or 
limitation of motion.    

Diagnostic Code 5256, which governs ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, while a veteran will garner a 40 percent rating with 
flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  When a veteran has flexion between 20 degrees and 45 
degrees, he will generate a 50 percent rating and knee ankylosis 
that is extremely unfavorable, with flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  It 
assigns respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a maximum 20 percent evaluation 
for cartilage, semilunar, dislocated with frequent episodes of 
"locking," pain, and effusion into the joint, while Diagnostic 
Code 5259 allows a maximum of 10 percent for cartilage, 
semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  With respect to limitation of leg flexion, 
Diagnostic Code 5260 allows a zero percent rating for flexion 
limited to 60 degrees, 10 percent for flexion limited to 45 
degrees, 20 percent for flexion limited to 30 degrees, and a 
maximum of 30 percent for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which governs limitation of leg extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 30 
degrees, and a maximum of 50 percent for a limitation to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Finally, under Diagnostic Code 5262, impairment of the tibia and 
fibula (malunion) warrants a 10 percent rating when there is 
slight knee or ankle stability, whereas a 20 percent rating is 
awarded where there is moderate knee or ankle disability.  
Nonunion of the tibia and fibula with loose motion and requiring 
a brace warrants a 40 percent evaluation.   

Turning to the merits of the appeal, the Board determines that 
the evidence weighs against a rating in excess of 10 percent for 
the Veteran's service connected right knee disability, prior to 
May 31, 1994.  In particular, a February 23, 1992 VA record 
indicates that the Veteran's right knee was markedly tender to 
palpation, with swelling and limited range of motion secondary to 
pain, and in August 1992, the Veteran's range of motion was as 
follows: flexion to 55 degrees, with 15 degrees lacking in full 
extension without lateral instability.  Thus, even when 
considering the DeLuca factors, to include pain on motion, the 
Veteran's range of motion still exceeded the minimum required for 
higher ratings of 20 percent or greater under Diagnostic Codes 
5260 and 5261.  The record at this time demonstrates no evidence 
of ankylosis or right knee replacement that would render 
applicable Diagnostic Codes 5256 or 5055 respectively, and it 
does not reflect that the Veteran had recurrent subluxation or 
lateral instability that was moderate or severe in nature so as 
to warrant a 20 percent rating under Diagnostic Code 5257.  
Finally, the evidence of record bears no indication that the 
Veteran experienced frequent episodes of locking and effusion, 
which would justify a 20 percent evaluation under Diagnostic Code 
5258, or malunion/nonunion of the tibia and fibula, as would be 
required for higher ratings under Diagnostic Code 5262.  
Accordingly, a rating in excess of 10 percent for the right knee 
disability prior to May 31, 1994 is denied.    

With respect the Veteran's evaluation of 20 percent for the right 
knee disability from May 31, 1994 (excluding the time period from 
January 1, 1998 to March 1, 1999 that the Veteran was rated at 
100 percent for the 13 months following the surgical treatment 
necessitating convalescence), the Board determines that an 
increased rating is not warranted.  Specifically, as documented 
in two May 18, 1995 VA examination reports (one a general 
examination, one a joints examination), the Veteran had only 
occasional subluxation, with significant pain, tenderness and 
guarding on testing, which the Board considers to represent 
"moderate," as opposed to "severe" symptoms under Diagnostic 
Code 5257.  At this time her knee did not exhibit swelling, and 
she had full extension to 120 degrees flexion, but her knee would 
lock and click.  On testing, there was no valgus or varus 
instability and no significant instability to Lachman's pivot 
shift.  A January 1, 1997 record also discloses that the Veteran 
had range of motion of the right knee of about 7 degrees to 110 
degrees.  Based on this data, the manifestations of the Veteran's 
right knee disability did not meet the criteria required for a 
rating in excess of 20 percent, as she did not have ankylosis, 
flexion limited to 15 degrees or less with pain, or extension 
limited to 20 degrees or more with pain pursuant to Diagnostic 
Codes 5256, 5260 or 5261 and with consideration of DeLuca.  The 
Board also notes the Veteran's report of only occasional 
subluxation without objective demonstration of significant 
instability on testing, does not, in the Board's view, qualify as 
severe impairment of the knee as contemplated by Diagnostic Code 
5257 for a higher rating, and again, there is no indication that 
the veteran had impairment of the tibia and fibula in a manner 
that would justify a higher evaluation of 30 percent under 
Diagnostic Code 5262.  Accordingly, the claim is denied.          

Finally, the Board also concludes that a disability evaluation in 
excess of 30 percent from March 1, 1999 (excluding time period 
when the Veteran was rated at 100 percent (from March 13, 2003 to 
May 1, 2004)) is not warranted.  VA treatment records spanning 
May 2000 to January 2006 reflect the Veteran's complaints of 
severe and sharp right knee pain, as well as episodes of it 
giving way.  See also March 2004 Travel Board Hearing Transcript 
at 19-23.  In March 2000 she had exhibited zero to 90 degrees 
range of motion, with a well-healed incision and stable knee, and 
by November 7, 2002, records noted that the Veteran needed a 
total right knee replacement.  At this time, she had 5 degrees to 
90 degrees range of motion, and one month later, her range of 
motion was 5 degrees to 95 degrees.  In January 2003, her right 
knee gave out, causing her to fall, and she exhibited 
instability, in August 18, 2004 she reported having stabbing 
right knee pain of 7/10, and in July 2005 she complained of 
aching knee pain of 7/10 in severity.  On January 12, 2006 when 
the Veteran complained of severe right knee pain, the examining 
clinician detected tenderness on the medial aspect, but no 
tenderness to the tibia and no swelling or restriction in 
movement.  A December 2006 VA examination report shows that 
Veteran had range of motion from 5 degrees to 95 degrees, with 
pain on the extreme ends.  She had no varus or valgus 
instability, and her range of motion was limited only by pain, 
and not by fatigue, weakness, lack of endurance or flares.  More 
recently, a June 2008 VA examination notes that the Veteran's 
knee was giving way, and as of September 24, 2009, the Veteran 
indicated that she used a cane for the right knee and had falls 
three to four times in the past two weeks because of right knee 
pain.

A rating above 30 percent is not warranted under Diagnostic Code 
5256, as there is no evidence indicating that the Veteran has 
ankylosis of the right knee, and the evidence for this time 
period further does not show that she has nonunion of the tibia 
and fibula, with loose motion requiring a brace, as required for 
a 40 percent evaluation under Diagnostic Code 5262.  As for 
Diagnostic Codes 5257, 5258, and 5260, the Veteran is already in 
receipt of the maximum evaluation (30 percent) under any of these 
Codes, and an increased rating is not warranted under Diagnostic 
Code 5261, as the evidence shows that her right leg is not 
limited in extension to 30 degrees or more, even when considering 
DeLuca factors.  The Board further determines that the next 
higher rating of 60 percent under Diagnostic Code 5055 is not 
warranted because the Veteran does not have severe painful motion 
or weakness of the right lower extremity; that is, although the 
records note that the Veteran had sharp pain rated at 7/10, she 
continued to have ample, albeit reduced, range of motion on 
testing.  These records also do not convey that the Veteran had 
weakness of the right leg due to the right knee replacement, and 
based on the totality of the evidence, the Board determines that 
the claim must be denied.     

With respect to a separate, compensable evaluation for scars 
related to the right knee disability, a review of the record 
reveals that in May 1995, the Veteran had well healed scars on 
the right knee, but there was some adherence to soft tissues.  
Her surgical scar was 24 centimeters long, as noted in a 
September 30, 1998 VA record, and a June 2003 VA examiner also 
noted that the Veteran had multiple surgical scars about the 
right knee, but she had no effusion.  In light of this evidence, 
the Board determines that the record does not support a finding 
that her right knee scars warrant a separate, compensable 
evaluation under all versions of the pertinent Diagnostic Codes.  
This is because the evidence fails to demonstrate that the right 
knee scars are painful, unstable or ulcerated, and they further 
do not limit her range of motion, or otherwise manifest with 
symptoms or sizes that would warrant a separate compensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804 and 7805 (1992, 2002 & 2009).  See Schedule for Rating 
Disabilities; Evaluation of Scars, 73 Fed. Reg. 54710 (Oct. 23, 
2008) (final rule); Schedule for Rating Disabilities; the Skin, 
67 Fed. Reg. 49596 (July 21, 2002) (final rule); Schedule for 
Rating Disabilities; the Skin, Correction, 67 Fed. Reg. 58448 
(Sept. 16, 2002) (correction). 

D) Atrophy of the right kidney, pyelonephritis, 
urethrostenosis, cystitis ~ DC 7504, 7509, 7511, 7512, 
7518 (pre- + post- February 17, 1994)
Prior to February 17, 1994, the applicable Diagnostic Code 7504 
relating to pyelonephritis referred an adjudicator to the rating 
criteria for hydronephrosis (pus required) under Diagnostic Code 
7509, which provided as follows: 10 percent for mild symptoms; 
with only an occasional attack of colic, not infected and not  
requiring catheter drainage; 20 percent for moderate disability, 
with frequent attacks of colic, requiring catheter drainage; 30 
percent for moderately severe symptoms, with frequent attacks of 
colic with infection (pyonephrosis), kidney function greatly 
impaired.  For severe symptoms with infection or involvement of 
the other kidney, adjudicators are to rate as absence of one 
kidney with nephritis, infection or pathology of the other under 
Diagnostic Code 7500.  38 C.F.R. § 4.115a, Diagnostic Codes 7504, 
7509 (1993).  Diagnostic Code 7500, in turn provided for ratings 
of 30 percent, 60 percent or 100 percent for absence of one 
kidney with other functioning normally, mild to moderate 
symptoms, or severe symptoms respectively.  38 C.F.R. § 4.115a, 
Diagnostic Codes 7500 (1993).   

Diagnostic Code 7512 (chronic cystitis), also applicable to the 
instant case, provided for a 10 percent evaluation for moderate 
symptoms; pyuria, with diurnal and nocturnal frequency, and a 20 
percent rating for moderately severe symptoms; diurnal and 
nocturnal frequency with pain, tenesmus.  A 40 percent evaluation 
was given for severe symptoms, with urination at intervals of one 
hour or less; contracted bladder, whereas a maximum 60 percent 
evaluation was awarded for cystitis where incontinence exists, 
requiring constant wearing of an appliance.  38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993).   

Stricture of the urethra (otherwise known as urethrostenosis), 
was rated under Diagnostic Code 7518 as follows: With dilations 
required every two to three months, a 10 percent evaluation was 
granted, and a maximum 30 percent was given where frequent 
dilatations were required with cystitis.  38 C.F.R. § 4.115a, 
Diagnostic Code 7518 (1993).

For the time period on and after February 17, 1994, the following 
rating criteria apply under 38 C.F.R. § 4.115b: Pursuant to 
Diagnostic Code 7504 (pyelonephritis), an adjudicator must rate 
as renal dysfunction or urinary tract infection, whichever is 
predominant.  For renal dysfunction, the following evaluations 
apply: 30 percent for   Albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101; 60 percent for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic Code 
7101; 80 percent for persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health   
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion; and 100 percent for requisite regular 
dialysis, or precluding more than sedentary        activity from 
one of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a (2009).    
  
For urinary tract infections, the following ratings apply: a 10 
percent evaluation for long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent intensive 
management, and a maximum 30 percent rating for recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2009).   

Under Diagnostic Code 7511, stricture of the ureter should be 
rated as hydronephrosis (Diagnostic Code 7509) (except for 
recurrent stone formation requiring one or more of the following, 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times yearly), as follows: 10 percent 
for only an occasional attack of colic, not infected and not 
requiring catheter drainage; 20 percent for frequent attacks of 
colic, requiring catheter drainage; 30 percent for frequent 
attacks of colic with infection (pyonephrosis), kidney function 
impaired; and for severe manifestations, rate as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7511 
(2009). 
    
Cystitis (Diagnostic Code 7512) should be rated as voiding 
dysfunction under 38 C.F.R. § 4.115a, and voiding dysfunction, in 
turn, must be evaluated under three subcategories, namely, 
urinary leakage, urinary frequency or obstructed voiding.  

With respect to continual urine leakage, urinary incontinence or 
stress incontinence that requires wearing absorbent materials 
that must be changed less than two times daily will generate a 20 
percent rating, while such disability requiring change of 
absorbent materials two to four times daily will generate a 40 
percent evaluation.  A 60 percent rating will be awarded if 
absorbent materials must be changed more than four times daily, 
or if there is required use of an appliance.  38 C.F.R. § 4.115a 
(2009).

Under the criteria for urinary frequency, a 10 percent rating is 
assigned for daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  A 20 percent 
rating is given for daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night, and a 
maximum 40 percent rating is provided for daytime voiding 
interval less than one hour, or; awakening to void five or more 
times per night.  38 C.F.R. § 4.115a (2009).
  
Finally, a 10 percent rating is awarded for obstructive voiding 
with marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following: 1. Post void residuals greater than 150 cc.; 2. 
Uroflowmetry; markedly diminished peak flow rate (less than 10 
cc/sec); 3. Recurrent urinary tract infections secondary to 
obstruction; 4. Stricture disease requiring periodic dilatation 
every two to three months.  A maximum 30 percent evaluation will 
be given for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2009).           

Turning to the facts of the case, the Veteran has been rated at 
10 percent for her service connected atrophy of the right kidney, 
pyelonephritis, urethrostenosis and  cystitis since 1978.

The Board determines that the evidence weighs against a rating in 
excess of 10 percent for this disability prior to June 2, 1995.  
The medical evidence of  record prior to this date, namely, a 
July 1, 1992 VA medical report, notes that the Veteran had 
chronic pyelonephritis with stable renal function, and that her 
last kidney infection took place about six months prior.  This 
evidence does not support an evaluation above 10 percent under 
the old or new rating criteria, given that it does not 
demonstrate that the Veteran had the requisite symptoms for 
increased ratings, such as renal dysfunction (Diagnostic Code 
7504 (2009)); colic, catheter drainage, great impairment of 
kidney function or involvement/infection of the other kidney 
(Diagnostic Code 7509 (1993 & 2009)); urinary frequency and pain, 
required wearing of absorbent materials or appliances, voiding at 
least every one to two hours or awakening to void two to three 
times per night, or recurrent urinary tract infections (UTI) 
requiring drainage/frequent hospitalization and/or requiring 
continuous intensive management (Diagnostic Codes 7504, 7512 
(1993 & 2009)); or requiring frequent dilations (Diagnostic Code 
7518 (1993)).  Because the evidence weighs against the claim, a 
rating in excess of 10 percent prior to June 2, 1995 is denied.               

From June 2, 1995, however, the Board determines that a 20 
percent evaluation is, as likely as not, warranted under 
Diagnostic Code 7512 (1993) due to the Veteran's incontinence and 
associated pain on urination.  As of this date, the Veteran had 
stress incontinence, with two to four episodes of cystitis 
reported.  Her overall renal functioning was normal, but she 
continued to have occasional episodes of cystitis.  By September 
30, 1998, a VA examination report notes that the Veteran 
continued to have intermittent kidney infections and discomfort, 
with urinary leakage, although she had no dialysis at this time, 
and at her May 2004 Travel Board hearing, she testified that she 
experienced daily urinary accidents and had to wear absorbent 
pads.  See Travel Board Hearing Transcript at 24-25.  March 11, 
2004 and August 14, 2004 VA records indicate that the Veteran 
continued to have incontinence, and on December 4, 2004, she 
reported having a UTI for which she was taking medication.  A May 
15, 2005 VA record documents that the Veteran had pain on 
urination, as well as urinary frequency, and in July 2005, she 
had another UTI.  August 10, 2005 and October 24, 2005 VA records 
note that the Veteran was negative for dysuria, but that she did 
continue to have urinary urgency.  Overall, therefore, in light 
of these symptoms, the Board determines that the evidence weighs 
in favor of a 20 percent evaluation for this time period pursuant 
to the criteria enunciated in Diagnostic Code 7512 (1993).  

A rating above of 20 percent from June 2, 1995 to December 18, 
2006, and at any time prior thereto, is not warranted because the 
evidence does not demonstrate that the Veteran experienced 
frequent attacks of colic with infection and impaired kidney 
function (Diagnostic Codes 7509, 7511 (1993 & 2009)), or that she 
had to wear absorbent materials that she had to change at least 
two to four times daily (Diagnostic Code 7512 (2009)).  The 
record further does not indicate that the Veteran had voiding 
intervals of one hour or less, contracted bladder, or waking to 
void at least five time nightly, as required under the urinary 
frequency criteria (Diagnostic Codes 7512 (1993 & 2009)), or that 
she had the type of and treatment for UTIs and the renal 
dysfunction contemplated by the schedule under Diagnostic Code 
7504 (2009).  There is further no indication of a urethral 
stricture requiring frequent dilations with cystitis, as would be 
required for a 30 percent rating under Diagnostic Code 7518 
(1993).  Accordingly, the Board concludes that the evidence 
preponderates a rating in excess of 20 percent for this time 
period, and at any time prior to June 2, 1995.

The Board also determines that from December 18, 2006, a 40 
percent evaluation is warranted based on the Veteran's continual 
urinary leakage and the frequency with which she had to change 
absorbent materials.  As reflected in the December 2006 VA 
examination report, the Veteran reported urinating four to five 
times per day, and four to five times per night.  She had mild 
dysuria and incontinence, and changed absorbent pads three to 
four times daily.  Similarly, during her March 2008 VA 
examination of the genitourinary system, the Veteran complained 
of having urinary leakage since 2004, which had progressively 
worsened.  This required her to wear absorbent pads, which she 
would have to change two to four times daily.  She reported 
voiding every two to three hours during the day, and three times 
at night.  She had pain on urination, dysuria, weak or 
intermittent stream and urgency.  On examination, was negative 
for peripheral edema, renal colic, hematuria, urine retention, 
urethral discharge, obstructive voiding, urinary tract stones, 
renal dysfunction or failure, acute nephritis, and 
hydronephrosis.  Her pulses were normal, and the examiner 
detected no impact on her cardiovascular system.  The Veteran had 
recurring UTIs, but she had not been hospitalized or received 
medication for such infections within the past year.  Based on 
these data, she was diagnosed with urgency incontinence that 
impacted her daily activities.  Overall, therefore, with 
consideration of this evidence, the Board determines that the 
symptoms from December 18, 2006 more closely align with a 40 
percent evaluation under Diagnostic Code 7512 (2009). 

A rating above 40 percent for this disability from December 18, 
2006, and at any time prior thereto, is not warranted because the 
evidence does not demonstrate that the Veteran had to wear a 
urinary "appliance" as contemplated by Diagnostic Code 7512 
(1993 & 2009) or had to change her absorbent materials more than 
four times daily (Diagnostic Code 7512 (2009)).  The Board 
recognizes that the Veteran must wear absorbent "materials," 
however, these materials do not qualify as a urinary 
"appliance" under Diagnostic Code 7512.  See Schedule for 
Rating Disabilities; Genitourinary System Disabilities, 59 Fed. 
Reg. 2523, 2524 (Jan. 18, 1994) ("the criteria at the 60 percent 
level [under Diagnostic Code 7512] addressing the use of such an 
appliance are adequate to evaluate the disabilities of those for 
whom the use of absorbent materials is inappropriate") (emphasis 
added).  Additionally, a review of the record does not suggest 
that the Veteran has had the renal dysfunction, with albumin or 
creatine traits, hypertension issues, generalized poor health, 
dialysis, or marked decrease in kidney functioning or operation 
of other organ systems, as would be required for ratings of 60, 
80 or 100 percent under Diagnostic Code 7504 (2009).  Therefore, 
because the Veteran does not have symptoms that satisfy the 
necessary criteria an increased evaluation to 60, 80 or 100 
percent is denied.  

E) Bronchial asthma ~ DC 6602 (pre- + post-October 7, 
1996)
Prior to October 7, 1996, bronchial asthma under 38 C.F.R. § 
4.97, Diagnostic Code 6602, was evaluated as follows: a 10 
percent rating was assigned for mild symptoms; paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing and 
dyspnea) occurring several times a year with no clinical findings 
between attacks; whereas 30 percent was awarded for moderate 
symptoms; asthmatic attacks rather frequent (separated by only 
10-14 day intervals) with moderate dyspnea on exertion between 
attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  A 60 
percent evaluation was assigned for severe asthma; frequent 
attacks of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded, and a 100 
percent rating was given for pronounced asthma; asthmatic attacks 
very frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).  

From October 7, 1996, Diagnostic Code 6602 provides as follows: a 
10 percent evaluation is warranted for FEV-1 of 71- to 80-percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy; 30 percent is 
warranted for FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC 
of 56 to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication; and 60 
percent is awarded for FEV-1 of 40- to 55-percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent (at 
least three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  
A maximum 100 percent evaluation for bronchial asthma is awarded 
for FEV-1 less than 40-percent predicted, or FEV-1/FVC less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

The Veteran was rated at zero percent for bronchial asthma prior 
to May 31, 1994.  From May 31, 1994, she has been rated at 10 
percent for this disorder.

In the instant case, the evidence of record warrants a rating to 
30 percent, but no more than 30 percent, for the Veteran's 
bronchial asthma under the old or new rating criteria, both prior 
to May 31, 1994 and from May 31, 1994.  In particular, a 
September 1992 treatment record documents that the Veteran used 
Ventolin two to three times weekly, and a June 1995 record 
discloses that she used an inhaler two to three times daily and 
that she had dyspnea on exertion.  March 2003 VA medical records 
reflect similar use of an Albuterol inhaler three times weekly.  
More recently, as reflected in a December 21, 2006 VA examination 
report, the Veteran continues to take multiple medications to 
treat her asthma, to include inhaled Albuterol, inhaled 
Ipratropium Bromide, inhaled steroids, medication nebulizers, and 
oral Prednizone taper.  In the Board's view, such treatment 
aligns more closely with "moderate" asthma contemplated for a 
30 percent rating under Diagnostic Code 6602 (1995) and the 
symptoms associated with a 30 percent evaluation under Diagnostic 
Code 6602 (2009), rather than more "mild" symptoms contemplated 
for zero percent or 10 percent evaluations.  Accordingly, the 
appeal is granted to this extent.

The evidence of record does not support higher ratings of 60 
percent or 100 percent under the old or new criteria, however.  
Specifically, none of the Veteran's FEV-1 or FEV-1/FVC readings 
have fallen within the ranges needed for higher evaluations under 
Diagnostic Code 6602 (2009); instead, her FEV-1 tests have ranged 
from a low FEV-1 of 63 percent predicted to a high of 108 percent 
predicted, while her FEV-1/FVC have hovered between 78 percent 
predicted and 88 percent.  See January 12, 2005 VA Medical Record 
(FEV-1 at 73 percent predicted, FEV-1/FVC at 85 percent); 
December 28, 2004 VA Medical Record (FEV-1 at 63 percent 
predicted, FEV-1/FVC at 78 percent); March 10, 2004 VA Medical 
Report (FEV-1 at 76 percent predicted, FEV-1/FVC at 84 percent); 
September 30, 1998 VA Examination Report (normal PFT reported); 
June 1, 1995 VA Examination Report (FEV-1 at 108 percent 
predicted, FEV-1/FVC at 87 percent and characterized a mild 
asthma); September 10, 1992 VA Treatment Record (FEV-1/FVC at 88 
percent).   

Additionally, the evidence further does not reflect that the 
Veteran has had the frequency and type of care and treatment 
required under the old and new criteria for an increased rating 
above 30 percent.  That is, the record does not reflect that the 
Veteran has had severe asthma attacks weekly or more often, and 
she has had only an occasional emergency room visit for 
treatment.  See December 21, 2006 VA Examination Report; January 
12, 2005 VA Medical Record; March 3, 2003 VA Medical Record; 
September 30, 1998 VA Examination Report; June 1, 1995 VA 
Examination Report.  Although the Board recognizes the Veteran's 
description of asthma symptoms, namely, shortness of breath, 
wheezing and dyspnea on exertion after 50 feet of walking, the 
overall disability picture most closely approximates the current 
30 percent evaluation for moderate symptoms, rather than severe 
or pronounced manifestations as contemplated under Diagnostic 
Code 6602 (1995 & 2009).  See VA Medical Records dated January 
12, 2006, December 27, 2005, August 10, 2005, July 2005, May 15, 
2005, January 12, 2005, November 22, 2004, July 17, 2002, March 
9, 1993, September 10, 1992, April 19, 1991; September 30, 1998 
VA Examination Report; see also March 2004 Hearing Transcript at 
26-27.  Therefore, an increased rating above 30 percent for this 
disability is denied.

Extraschedular Ratings
The Board notes that the Veteran, through her representative, 
appears to have requested that the Board limit its review of her 
increased rating claims to consideration of schedular evaluations 
only.  See January 15, 2009 Written Brief Presentation ("The 
Board is asked to consider individual schedular increases for her 
service-connected disabilities commensurate with the magnitude of 
her symptoms") (emphasis added).  As required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), however, the Board has 
nonetheless considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the Veteran raised them, including § 3.321(b)(1), 
which governs extraschedular ratings.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (noting that "[w]hen either a claimant or 
the evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue of 
whether referral for an extraschedular rating is warranted"); 
see also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  In 
this regard, "[t]he Board may determine, in the first instance, 
that a veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates the 
reasons and bases for that determination."  Thun, 22 Vet. App. 
at 115.  

The Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007); accord Thun, 22 
Vet. App. at 115.  There has been no showing by the Veteran that 
her service-connected disabilities have necessitated frequent 
hospitalizations or have caused a marked interference with 
employment beyond that contemplated by the rating schedule.  In 
particular, with respect to the Veteran's status post 
salpingoophorectomy, although she complained of some pain, she 
indicated that she had no residuals of this disability.  
Likewise, with respect to her other service connected 
disabilities, the Veteran has not presented evidence to support a 
determination that these maladies have caused a marked 
interference with employment beyond that captured in the rating 
schedule, such as statements from co-workers or supervisors 
describing the impact of these disorders on her work life in the 
past (the Veteran has been in receipt of total disability based 
on individual unemployability since 1997).  Thus, in the absence 
of the requisite factors, the criteria for submission for 
assignment of an extraschedular rating for her disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for status post salpingoophorectomy, 
currently evaluated as 30 percent disabling, is denied as a 
matter of law.  

A separate, compensable rating for an abdominal scar associated 
with the service connected status post salpingoophorectomy is 
denied.

A rating in excess of 20 percent for service connected chronic 
cervical strain with myofascial syndrome of the right shoulder, 
is denied.

A rating in excess of 10 percent for service connected residuals 
of a right knee disability, prior to May 31, 1994, is denied.

A rating in excess of 20 percent for service connected residuals 
of a right knee disability, from May 31, 1994 (excluding time 
period where the Veteran was rated at 100 percent for this 
disability from January 1, 1998 to March 1, 1999), is denied.

A rating in excess of 30 percent for service connected residuals 
of a right knee disability, from March 1, 1999 (excluding time 
period where the Veteran was rated at 100 percent for this 
disability from March 13, 2003 to May 1, 2004), is denied.

A separate, compensable rating for right knee scars associated 
with the service connected residuals of a right knee disability 
is denied.

A rating in excess of 10 percent for service connected atrophy of 
the right kidney, pyelonephritis, urethrostenosis, cystitis, 
prior to June 2, 1995, is denied. 

A 20 percent evaluation, but no more than 20 percent, for service 
connected atrophy of the right kidney, pyelonephritis, 
urethrostenosis, cystitis, from June 2, 1995, is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

A 40 percent evaluation, but no more than 40 percent, for service 
connected atrophy of the right kidney, pyelonephritis, 
urethrostenosis, cystitis, from December 18, 2006, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating of 30 percent, but no more than 30 percent, for service 
connected bronchial asthma, both prior to May 31, 1994, and from 
May 31, 1994, is granted subject to the law and regulations 
governing the payment of monetary benefits.




REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for service connection 
for an additional disorder of the cervical spine.  38 C.F.R. § 
19.9 (2009).  In particular, at her March 2004 Travel Board 
Hearing, the Veteran made clear that she is seeking service 
connection for this disability on both a direct and a secondary 
basis.  See Hearing Transcript at 10 (affirming her position that 
her additional cervical spine disability was caused either by her 
in-service automobile accident or by a service connected 
disability).  Although the Veteran underwent a VA examination of 
the cervical spine in March 2008, the clinician only addressed 
the issue of service connection on a direct basis; he did not 
offer an opinion as to whether the Veteran's additional cervical 
spine disability, diagnosed as status post multilevel cervical 
spinal fusions (anterior and posterior) with degenerative disc 
disease at C1-2 and C2-3, may have been caused or aggravated by a 
service connected disability.  The Board must therefore obtain a 
VA medical opinion to address this distinct theory of 
entitlement.  

Additionally, as noted in the Introduction, the Veteran has 
complained of radiculopathy of the extremities.  See May 3, 2001 
VA Record; August 31, 2000 VA Record; May 18, 1995 VA Examination 
Report (noting Veteran's report of numbness in right upper 
extremity); March 9, 1993 VA Record; December 26, 1991 VA Record 
(noting that Veteran's arm pain is consistent with cervical 
radiculopathy).  Because the Veteran has two cervical spine 
disorders (one service connected, and one not currently service 
connected), and because the record is not entirely clear as to 
which of the two disorders may be the cause of the radiculopathy, 
the Board deems it necessary to obtain a VA examination and 
opinion to ascertain the likely etiology the Veteran's 
radiculopathy of the extremities.

Finally, although the Veteran in March 2004 waived her right to 
receive Veterans Claims Assistance Act (VCAA) notification, see 
Veteran's March 2004 VA Form 21-4138 ("I hereby waive my right 
of VCAA notice letter required to inform me of evidence required 
to substantiate my claim. . . ."); see also Hearing Transcript 
at 38 (discussing the issue of VCAA notification waiver), the AOJ 
would be advised to nonetheless provide the Veteran with proper 
notification relating to secondary service connection.  A remand 
is therefore required to address these matters.      

Accordingly, the case is remanded for the following action:

1. The AOJ must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA), to include apprising the 
Veteran of the type of evidence and 
information needed to establish service 
connection on a direct and a secondary 
basis.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2009).  

2. The AOJ must afford a VA medical 
examination with opinion for the purpose of 
determining (a) whether the Veteran's 
current cervical spine disorder (other than 
the already service connected chronic 
cervical strain with myofascial syndrome of 
the right shoulder) was caused or 
aggravated by another service connected 
disability; and (b) the likely etiology of 
any radiculopathy of the extremities.

Following a review of the relevant medical 
evidence in the claims file, and conducting 
appropriate examinations and testing, the 
clinician is requested to answer the 
following questions:

a). Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
current additional cervical 
spine disorder (other than the 
already service connected 
chronic cervical strain with 
myofascial syndrome of the right 
shoulder) was caused or 
aggravated by her service 
connected chronic cervical 
strain with myofascial syndrome 
of the right shoulder?

b). Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
radiculopathy (of the upper and 
lower extremities) has been 
caused or aggravated by her 
service connected chronic 
cervical strain with myofascial 
syndrome of the right shoulder?

c). Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
radiculopathy (of the upper and 
lower extremities) has been 
caused or aggravated by her 
additional cervical spine 
disorder, apart from her service 
connected chronic cervical 
strain with myofascial syndrome 
of the right shoulder?

The clinician is advised that the term "as 
likely as not" means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.  Additionally, 
the Board advises that "aggravation" is 
defined for legal purposes as a chronic 
worsening of the underlying condition, as 
opposed to a temporary flare-up of 
symptoms.  

If the Veteran's cervical spine disorder 
was aggravated by her service connected 
chronic cervical strain with myofascial 
syndrome of the right shoulder, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the disorder before the onset of 
aggravation.

The examiner is also requested to provide a 
rationale for any opinion expressed, to 
include reference to the evidence in the 
claims file, pertinent medical principles 
and any relevant medical literature.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record subsequent 
to the last SSOC, the AOJ must readjudicate 
the Veteran's claims.  If the Veteran 
remains dissatisfied, the AOJ must issue an 
appropriate SSOC and provide an opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


